Title: From Thomas Jefferson to John Wayles Eppes, 27 August 1820
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
Aug. 27. 20
Yours of the 19th was received on the 25th what it proposes on the subject of the stock is perfectly agreeable to me; but I shall be glad to recieve the proceeds as soon as they can be had, that I may the sooner relieve my self from the application of those to whom it is destined, and them from the want of it.Our court is Monday sennight (sep. 4.) and I see nothing to prevent my setting out the 2d day after to Poplar Forest, and shall certainly go via Millbrook where I presume we may be about the 7th or 8th ever & affectionately your’sTh: Jefferson